This opinion is subject to administrative correction before final disposition.




                                Before
                   GASTON, STEWART, and GERRITY
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                        Jarek L. VANCE
               Gunner’s Mate Seaman, (E-3), U.S. Navy
                             Appellant

                             No. 201900238

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                         Decided: 27 January 2021

                              Military Judge:
                              Ann K. Minami

 Sentence adjudged 14 June 2019 by a special court-martial convened
 at Naval Station Everett, Washington, consisting of a military judge
 sitting alone. Sentence in the Entry of Judgement: reduction to E-1,
 confinement for ninety days, and a bad-conduct discharge.

                             For Appellant:
              Lieutenant Colonel Michael D. Berry, USMCR

                              For Appellee:
                    Major Clayton L. Wiggins, USMC
                 Lieutenant Joshua Fiveson, JAGC, USN

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
               United States v. Vance, NMCCA No. 201900238
                            Opinion of the Court

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2